In an action for the payment of sums of money, commenced by a motion for summary judgment in lieu of a complaint, plaintiff appeals from so much of a judgment of the Supreme Court, Nassau County, entered February 3, 1977, as failed to award him judgment on two notes in the amounts of $30,000 and $5,000, respectively. Judgment reversed insofar as appealed from, on the law, without costs or disbursements, and judgment is directed to be entered in favor of plaintiff in the amount of $35,000, without interest or costs. The two loans in question were made by a New Jersey resident who had been contacted by telephone by the borrower in New York. The funds were transferred from a New Jersey bank and the notes were received and were payable in New Jersey. Under these circumstances, as the State of New Jersey had the greatest interest in the outcome of the litigation, and had the most significant contacts with the matter in dispute, its law should apply. Under section 31:1-3 of the New Jersey Statutes Annotated, a lender may recover the amount actually lent, without interest or costs, where the interest is above the legal rate. Since 10% is above the *593New Jersey legal rate, plaintiff-appellant can only recover the principal amount. Cohalan, J. P., Hargett, Damiani and Shapiro, JJ., concur.